IN THE COURT OF APPEALS OF IOWA

                                     No. 13-1145
                                 Filed May 14, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ERIC WILLIAM WEEKS,
     Defendant-Appellant.
________________________________________________________________


        Appeal from the Iowa District Court for Scott County, Nancy S. Tabor

(plea) and Mark R. Lawson (sentencing), Judges.



        Eric Weeks appeals his sentence for solicitation to commit willful injury, a

non-forcible felony. AFFIRMED.



        Mark C. Smith, State Appellate Defender, and Robert P. Ranschau,

Assistant Appellate Defender, for appellant.

        Thomas J. Miller, Attorney General, Sheryl A. Soich, Assistant Attorney

General, Michael H. Walton, County Attorney, and Melissa Zaehringer, Assistant

County Attorney, for appellee.



        Considered by Vogel, P.J., and Doyle and Mullins, JJ. Tabor, J., takes no

part.
                                        2


VOGEL, P.J.

       Eric Weeks appeals his sentence for solicitation to commit willful injury, a

non-forcible felony. Weeks claims the district court’s reasoning was based on

the sentences imposed in his other criminal cases rather than this case, and the

imposition of the consecutive five-year sentence was strictly punitive. Because

we conclude the district court did not abuse its discretion in imposing this

sentence and requiring it to run consecutively to Weeks’s other terms of

incarceration, we affirm.

       Weeks pled guilty to solicitation to commit willful injury, a non-forcible

felony, in violation of Iowa Code sections 705.1 and 708.4(2) (2013), as a result

of his attempt to hire one or more individuals to murder his family so he could

avoid prosecution for the sexual abuse of his children. On June 28, 2013, the

district court held a sentencing hearing in which it imposed sentences relating to

the solicitation count as well as the guilty convictions arising from the trial for

sexual abuse. The district court sentenced Weeks to a term not to exceed five

years, to be served consecutively to the counts arising from the other cases.

Weeks appeals.

       We review sentencing decisions for an abuse of discretion.         State v.

Evans, 672 N.W.2d 328, 331 (Iowa 2003). An abuse of discretion is only found

when the court exercises its discretion on grounds clearly untenable or to an

extent clearly unreasonable. Id. “Sentencing decisions are cloaked with a strong

presumption in their favor. A sentence will not be upset on appellate review

unless the defendant demonstrates an abuse of trial court discretion or a defect
                                        3


in the sentencing procedure, such as trial court consideration of impermissible

factors.” State v. Grandberry, 619 N.W.2d 399, 401 (Iowa 2000).

      In sentencing Weeks, the district court stated:

              Well, Mr. Weeks, it’s my duty under the law to determine
      what rehabilitative plan is appropriate for you, and also to consider
      the need of the public for protection. I have the benefit of having
      presided over your trial on Counts 1 through 6 in Number 344614.
      I’ve also reviewed the presentence investigation. I’ve considered
      the information therein, together with the statements of the
      prosecutor, your attorney, and your statements here today.
              This case involved your systematic abuse of your daughter
      over a substantial period of time beginning at age 10. The abuse
      was pervasive and it was so commonplace that it became ingrained
      in the fabric of your family. This was not a situation where one
      night in a hotel room got out of hand, as you stated to some of your
      friends at the time of your arrest. You used your influence as a
      father, together with the prospect of financial or other rewards, to
      obtain sexual gratification from your child. The Court considers the
      length of time over which the abuse occurred, and the
      circumstances surrounding the abuse, as a substantial factor in
      fashioning an appropriate sentence.
              The Court also considers the fact that your abuse involved
      more than one minor victim. You became involved in a sexual
      relationship with another minor daughter from whom your parental
      rights were apparently terminated, and you cultivated a sexual
      relationship with her within weeks of making contact with her. You
      also solicited an unrelated child to engage in sex acts. This
      demonstrates to the Court that you pose a risk to minors outside of
      members of your immediate family. The Court believes you are a
      dangerous sexual predator who preys upon minors, particularly
      minors over whom you have influence. Therefore, community
      protection, and particularly the protection of minors you would come
      into contact with, is also a significant factor in the Court’s
      sentencing decision.
              The Court also considers the attempt you made to solicit
      harm to your family in an effort to impede this criminal prosecution.
              Other reasons for the Court’s sentence include your age,
      your criminal history, which the Court does note was prior to 2003,
      so it’s some time ago, your need for substantial and prolonged
      treatment for your sexual addiction, the harm you have caused to
      your wife and your child, and the recommendation of the PSI that
      includes the other victims in your case.
              The sentence on the two Class B felonies is mandatory. The
      Court believes that you must be incarcerated for a sufficient period
                                         4


       of time until you no longer pose a threat to minors in the
       community.
               ....
               In FECR 351624, pursuant to your plea of guilty under Count
       4 of the Trial Information to the offense of Solicitation to Commit a
       Non-forcible Felony in violation of Iowa Code Section 705.1, and as
       provided by Sections 902.3 and 902.9 of the Iowa Criminal Code, it
       is the judgment and sentence of the Court that you be, and are
       hereby, committed to the custody of the director of the Iowa
       Department of Corrections for a period not to exceed five years,
       and that you pay a fine of $750. You will receive credit on your
       sentence for time spent in the Scott County Jail. The fine is
       suspended.
               The sentences under Count 1 and 2 in FECR 344614 are to
       be served concurrently. The sentence—sentences under Counts 3
       and 4 in Case Number 344614 are to be served concurrently with
       each other, but consecutive to Counts 1, 2, 5 and 6. The
       sentences in Counts 5 and 6 in FECR 344614 are to be served
       concurrently with each other, but consecutive to the sentences in
       Counts 1 and 2, to be served together, and 3 and 4, to be served
       together.     The sentence in FECR 351624 shall be served
       consecutively to all sentences in Case Number 344614.
               The Court’s reasons for imposing consecutive sentences, in
       addition to the reasons cited previously, is the longstanding and
       persistent nature of the sexual abuse, and the fact that there were
       multiple minor victims of your abuse.
               The Court orders the sentence for the Solicitation offense to
       be served consecutively, as this not only represented an attempt to
       threaten and intimidate your family, but also to strike a blow at the
       legal system by attempting to prevent the Court from having access
       to their testimony.
               ....
               The Court orders the Solicitation offense to be served
       consecutively for the reasons stated above. The Court also
       considers the need to protect the community from further offenses
       by this defendant.       The Court orders that the consecutive
       sentencing on Counts 1 and 2, 3 and 4, and 5 and 6 most
       appropriately reflect your conduct towards this young victim and the
       number of years and the number of events which occurred during
       that period of time.

(Emphasis added.)

       The district court adequately explained its reasoning when ordering the

sentence for the solicitation to commit willful injury count to run consecutively to
                                         5


the terms of imprisonment imposed in the other cases. Furthermore, it is not, as

Weeks characterizes the sentence, a purely punitive measure, considering the

court’s understandable desire to protect the community and his family from

Weeks. Consequently, we find no abuse of discretion, and affirm pursuant to

Iowa Rule of Court 21.26(1)(a), (d), and (e).

      AFFIRMED.